Citation Nr: 0905092	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
including as secondary to arthritis medication. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease including as secondary to arthritis 
medication. 

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to a temporary total rating for post-surgical 
convalescence beyond November 30, 2004, for degenerative disc 
disease of the spine.  

7  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The issues of service connection for a right knee disorder, 
bilateral hearing loss, tinnitus, and an extension of a total 
rating based on the need for post-surgical convalescence and 
an increased rating for degenerative disc disease of the 
lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus first manifested many 
years after service and is not related to any aspect of 
service or to the use of nonsteroidal anti-inflammatory 
medications for service-connected arthritis of the left knee, 
hips, and lumbar spine. 

2.  The Veteran's gastroesophageal reflux disease first 
manifested many years after service and is not related to any 
aspect of service or to the use of nonsteroidal anti-
inflammatory medications for service-connected arthritis of 
the left knee, hips, and lumbar spine.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not secondary to a service-connected disability. 
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309. 3.310 (2008). 

2.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and is not secondary to a service-connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In correspondence in October 2004, the RO provided notice 
that met the requirements for service connection claims 
except that the notice did not provide information on the 
criteria for assignment of a rating or effective date.  
However, the Board concludes that such error was harmless 
given that service connection for diabetes mellitus and  
gastroesophageal reflux disease is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained 
medical examinations for reasons set forth below.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran served in U.S. Army engineering units with 
primary duties as a mason.  He contends that diabetes 
mellitus and gastroesophageal reflux disease (GERD) were 
aggravated by medications provided for the treatment of 
service-connected disorders of the left knee, hips, and 
spine.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including diabetes mellitus).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.
 
Service treatment records are silent for any symptoms, 
diagnoses, or treatment for diabetes mellitus, GERD, or other 
gastrointestinal disorders.  In November 1973, the Veteran 
injured his left knee in an athletic event.  In December 
1973, the Veteran underwent a medial meniscectomy of the left 
knee.  In a February 1974 discharge physical examination, a 
physician noted the Veteran's reports of continued left knee 
discomfort, but there is no indication of on-going treatment 
with arthritis medication.  

The earliest post-service medical records in the claims file 
are for VA outpatient treatment starting in January 1999.  An 
examiner noted the Veteran's history of left knee injury and 
surgery and his current symptoms of knee pain and 
crepitation.  The examiner prescribed an anti-inflammatory 
medication.  In April 1999, a VA examiner noted that the 
Veteran had a history of GERD.  He noted no specific 
gastrointestinal symptoms but prescribed medication for the 
disorder as well as continued use of anti-inflammatory 
medication for the left knee.  The examiner also noted that 
the Veteran's spouse was a diabetic and had tested the 
Veteran with her personal device, noting some high blood 
glucose levels.  The examiner advised weight loss, continued 
monitoring by his spouse, and further testing on his next 
visit.  In July 1999, the Veteran underwent another partial 
meniscectomy of the left knee.  The attending physician noted 
that the Veteran continued to use anti-inflammatory 
medication.  In August 1999, the examiner obtained blood test 
results and diagnosed borderline diabetes.  He did not note 
any specific gastrointestinal symptoms but noted that the 
medication for GERD was not providing good results. The 
examiner did not prescribe new or increased medication and 
advised continued monitoring of blood glucose levels.    

In December 2000, a VA outpatient examiner noted that the 
Veteran had been taking nonsteroidal anti-inflammatory 
medications (NSAIDs) such as ibuprofen and naprosin for left 
knee pain without relief.  The examiner noted that Celebrex 
had been prescribed at some time in the past, and he 
continued that prescription.  The examiner did not note any 
symptoms of diabetes or GERD.  In October 2001, a VA 
outpatient examiner noted high blood glucose measurements and 
advised a fasting blood test.  In November 2001, a VA 
physician reviewed the test results, diagnosed new onset 
diabetes, and prescribed medication, exercise, and diet 
restrictions.   

In March 2002, a VA orthopedic physician assessed the status 
of the Veteran's left knee and noted that the Veteran had 
been using Celebrex with good results but was switched to 
Vioxx on recommendation of his primary care physician.  
However, as Vioxx did not provide adequate relief of pain, 
his physician again switched him to standard NSAIDs.  In 
April 2002, a VA primary care physician noted that the 
Veteran experienced occasional low blood glucose readings as 
his diet and medication were adjusted.  In September 2002, a 
VA orthopedic physician noted that the Veteran was also being 
treated for back and right hip pain.  She noted that Vioxx 
had been the most effective pain reliever but was 
discontinued for reasons not noted in her report.  The 
physician prescribed continued use of NSAIDs.  Concurrent 
primary care records showed on-going diagnoses of diabetes 
and GERD but no observations or reports of more severe 
symptoms of either disorder. 

In October 2002, a VA physician noted that the Veteran's 
blood sugar measurements had been slightly elevated because 
he had not been as active.  VA outpatient treatment records 
from October 2002 to December 2004 showed on-going diagnoses 
of diabetes and GERD but no comments regarding more severe 
symptoms.  Fluctuations in blood glucose measurements when 
noted were attributed to diet and inactivity.  The Veteran 
was prescribed medication for diabetes, GERD, and NSAIDs for 
joint pain.  There was no indication of the use of Celebrex 
or Vioxx.  

In August 2004, the Veteran underwent spinal surgery at a 
private hospital.  Following the procedure, the Veteran had a 
high spike in blood glucose.  A consulting physician reviewed 
the episode and noted the Veteran's spouse's report that the 
Veteran had not taken his diabetic medication prior to 
surgery but had consumed several sugary beverages.  The 
physician also noted that the Veteran was administered 
decadron, a gluticosteroid anti-inflammatory, during or 
immediately after the procedure.  The physician noted that 
the Veteran's diabetes symptoms were exacerbated by the 
decadron and sugary beverages and that the use of insulin 
would be considered if the hypoglycemia persisted.  In 
December 2004, a VA primary care physician listed only oral 
medication for diabetes and noted that the Veteran was 
allergic to Vioxx without further explanation.  No additional 
treatment records relevant to diabetes, GERD, or medications 
for arthritis are in the claims file.  

In October 2004, the Veteran submitted excerpts from 
commercial Internet sites regarding the uses, precautions, 
potential side effects, and contraindications for the use of 
Celebrex and Vioxx.  

The Board concludes that service connection for diabetes 
mellitus on a direct or presumptive basis is not warranted.  
There was no diagnosis or treatment for diabetes in service.  
The Veteran was first diagnosed as borderline diabetic in 
August 1999 and new onset diabetes in November 2001, many 
years after service.  

The Board further concludes that service connection for 
diabetes on the basis of causation or aggravation by 
medications for service-connected arthritis of the left knee, 
bilateral hips, and spine is not warranted because there is 
no evidence that the symptoms of diabetes were caused or 
became more severe as a result of the use of various NSAIDs.  
VA and private medical records from 1999 through 2004 showed 
that examiners were aware of the Veteran's use of NSAID 
medications, including Celebrex and Vioxx, concurrent with 
diagnosis and treatment of diabetes.  The NSAIDs were changed 
or dosage adjusted based on the effectiveness of pain relief 
and allergic reactions.  Examiners attributed recurrent 
fluctuations in blood glucose measurements to diet, 
inactivity, and adjustments of medication for diabetes and 
but not to the use of NSAIDs.  The Veteran's post-spinal 
surgery spike in blood glucose was also attributed to sugary 
beverages and decadron, administered on one occasion during 
the surgical treatment, but not to the prolonged use of 
NSAIDs for the left knee or back.  The Veteran returned to 
his previous diabetic regimen with no increase in severity of 
symptoms of diabetes. 

Finally, the Internet excerpts provided by the Veteran are 
silent for any precautions, side effects, or 
contraindications for the use of Celebrex or Vioxx in 
patients with diabetes.  Moreover, the articles are too 
general in nature to provide, alone, the necessary evidence 
to show that the Veteran has diabetes due to the use of 
NSAIDs.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  
A medical treatise, textbook, or article must provide more 
than speculative, generic statements not relevant to the 
Veteran's claim.  Rather, it must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Here, the articles do not address the facts of the 
Veteran's specific case.  The Board concludes that the 
articles do not show the Veteran has diabetes due to 
medications prescribed for arthritis. 

The Board concludes that direct service connection for GERD 
is not warranted.  There were no symptoms, diagnosis, or 
treatment for any chronic gastrointestinal disorder in 
service.  VA records in April 1999 showed that the Veteran 
had a history of GERD but the Veteran did not identify any 
medical provider who diagnosed and treated him at an earlier 
date.  Therefore, the Board concludes that the onset of GERD 
was at some time after service with no indication or 
contention that the disorder is related to any aspect of 
service. 

The Board further concludes that service connection for GERD 
on the basis of causation or aggravation by medication for 
service-connected left knee, bilateral hip, and spinal 
arthritis is not warranted.  Diagnosis of GERD and the use of 
NSAIDs for arthritis preceded the earliest post-service 
treatment records in the claims file.  From 1999 through 
2004, VA and private examiners noted awareness of the two 
disorders and prescribed medications including Celebrex and 
Vioxx accordingly.  The NSAIDs were changed or dosage 
adjusted based on the effectiveness of pain relief and 
allergic reactions.  There is no indication in the medical 
records that any NSAID was changed or the dosage adjusted to 
avoid or relieve upper gastrointestinal symptoms.  

Internet excerpts related to Celebrex and Vioxx show that the 
medications and other NSAIDs can cause stomach ulcers that 
bleed, burning stomach pain, black bowel movements, and 
bloody vomit.  The excerpts also indicate that dyspepsia, 
heartburn, nausea, and other upper gastric discomfort may be 
less severe side effects.  However, the Veteran's  treatment 
records are silent for any of the serious symptoms and do not 
contain reports by the Veteran or comments by an examiner of 
increased GERD symptoms at any time including from 2000 to 
2002 when the Veteran was prescribed Celebrex and Vioxx.  
Moreover, the articles are too general in nature to provide, 
alone, the necessary evidence to show that the Veteran has 
GERD due to the use of NSAIDs.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  A medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim.  Rather, it 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Here, the articles do not address 
the facts of the Veteran's specific case.  The Board 
concludes that the articles do not show the Veteran has GERD 
due to medications prescribed for arthritis. 
 
The Board acknowledges the Veteran's sincerely held belief 
that NSAIDs aggravated symptoms of diabetes and GERD.  
However, as a layperson, the Veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to effects 
of medication on his diseases.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board considered whether a VA opinion to evaluate the 
impact of long-term use of NSAIDs was required in this case 
under the duty to assist provisions codified at 38 U.S.C.A. § 
5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
duty to assist under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is 
triggered when it is necessary to obtain an examination to 
make a decision in the case.  Factors to consider in 
determining whether an examination and opinion is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or caused or 
aggravated by a service-connected disability but there is not 
sufficient medical evidence to make a decision on the claim.  
Id.

However, the Board concludes that the existing medical 
records in the claims file are adequate for a decision 
because there is no indication that any symptoms of diabetes 
or GERD increased in severity at any time and particularly 
not in conjunction with the start or termination of the use 
of specific medications for arthritis pain.  

The weight of the competent evidence demonstrates that the 
Veteran's current diabetes and GERD first manifested many 
years after service and are not related to his active service 
or caused or aggravated by the use of medication for service-
connected arthritis.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
ORDER

Service connection for diabetes mellitus is denied. 

Service connection for gastroesophageal reflux disease is 
denied. 


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for a right knee disorder, 
bilateral hearing loss, and tinnitus, and for the extension 
of a temporary total rating and increased rating for the 
lumbar spine is necessary. 

The Veteran contends that a disorder of the right knee is 
secondary to a service-connected disorder of the left knee.  
He contends that he experiences bilateral hearing loss and 
tinnitus related to exposure to high noise levels in service.  
He further contends that his lumbar spine disability is more 
severe than is contemplated by the temporary total rating for 
convalescence and the subsequent 10 percent rating.  

Right Knee
 
Service medical records are silent for any injury or disorder 
of the right knee.  In an April 2005 notice of disagreement, 
the Veteran stated that he received VA treatment for his 
right knee at the VA Medical Center (VAMC) in Nashville in 
the 1980s.  Records of this treatment have not been 
requested.  VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody. 38 U.S.C.A. § 5103A 
(West 2002);
38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
also request VA medical records pertaining to the Veteran 
that are dated from October 2004 to the present.

In December 2000, a VA primary care examiner noted the 
Veteran's reports of hip, ankle, and right knee pain.  In 
October 2002, an examiner noted bilateral crepitus and edema 
of both knees, more severe on the right.  In November 2002, a 
VA physician examined the Veteran's lumbar spine and right 
hip and stated that both disorders were related to service-
connected arthritis of the left knee but did not examine or 
comment on the status of the right knee.  There are no other 
VA examinations or diagnostic images of the right knee in the 
claims file and no outpatient treatment records since 
December 2004.    

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

The Board concludes that an examination and opinion is 
necessary because there is medical evidence of right knee 
pain and edema in 2002 and a VA examiner found a relationship 
between the service-connected disorder of the left knee and 
emergent degenerative joint disease of the right hip and 
lumbar spine.  Therefore, the low threshold for providing a 
VA examination has been met.  



Bilateral Hearing Loss and Tinnitus

In April 2002, a VA fee basis consult report noted the 
Veteran's reports of progressive hearing difficulty over the 
previous eight years and periodic tinnitus over the previous 
four to five years.  The audiologist noted a history of noise 
exposure in service and as a mason and hunter after service.  
The audiologist noted no organic ear disease but noted mild 
to moderate sensorineural hearing loss in the right ear and 
mild loss in the left ear with good word recognition.  
However, no quantitative data was included in the record, and 
the audiologist did not provide an opinion whether the 
hearing loss was at least as likely as not related to 
exposure in service.  VA issued hearing aids to the Veteran 
in July 2002.  The Board concludes that a VA examination and 
opinion are necessary because there is medical evidence of 
current hearing loss and tinnitus, lay evidence of noise 
exposure in service, and lay and medical evidence that 
suggests a possible relationship of the current disorder to 
events in service.  See 38 C.F.R. § 3.159.

Lumbar Spine

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

Regarding the claim for increased rating for the lumbar 
spine, the October 2004 notice did not provide examples of 
the types of lay and medical evidence that would be 
considered, a general description of the test criteria for 
the spine, and request evidence on the impact of the 
disability on the Veteran's occupation and daily life.  
Therefore, additional notice should be provided to the 
Veteran on remand.  

Further, VA outpatient treatment records in the file are 
through December 2004 and the most recent VA examination was 
in January 2005.  The Veteran submitted medical records of 
his back surgery and physical therapy that indicate his 
status only through December 2004.  As previously stated, VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim for an extended 
temporary total rating and an increased rating for the lumbar 
spine.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA records of treatment of 
the Veteran's right knee from VAMC 
Nashville in the 1980s.  Associate any 
records received with the claims file. 

2.  Request VA records of treatment of 
the Veteran since December 20, 2004, and 
associate any records received with the 
claims file. 

3.  Provide the Veteran and his 
representative a notice relevant to the 
increased schedular rating for the lumbar 
spine that includes examples of the types 
of lay and medical evidence that would be 
considered, a general description of the 
test criteria for the spine.  Request 
that the Veteran submit evidence on the 
impact of the disability on his 
occupation and daily life.   

4.  Then, schedule the Veteran for a VA 
examination of the right knee.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's right knee and provide an 
opinion whether any disability found is 
at least as likely as not (50 percent or 
greater possibility) due to or the result 
of the service-connected disorders of the 
left knee, bilateral hips, or lumbar 
spine or any aspect of service.  If the 
right knee disorder is not directly the 
result of the disorders of the left knee, 
hips, and lumbar spine, is the right knee 
disorder aggravated (increased in 
severity) by a service-connected 
disability or is any increase in severity 
the result of the natural progress of a 
nonservice-connected disease?  

5.  Schedule the Veteran for a VA 
audiometric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's hearing acuity and tinnitus and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to exposure to high noise levels in 
service and comment on the impact, if 
any, of post-service occupational and 
recreational noise exposure. 

6.  Schedule the Veteran for a VA 
examination of his lumbar spine.  Request 
that the examiner provide a complete 
evaluation of the Veteran's lumbar spine 
disability including the impact of the 
disability on the Veteran's occupation 
and daily activities.  

7.  Then, readjudicate the claims for 
service connection for a right knee 
disorder, bilateral hearing loss, and 
tinnitus, and for a temporary total 
rating for convalescence and an increased 
rating for degenerative disc disease of 
the lumbar spine.  If any decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


